Citation Nr: 9912308	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, 
due to Agent Orange exposure.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from April 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for malignant melanoma due to Agent Orange exposure and 
denied an increased rating for PTSD.

The Board notes that the veteran initially filed a claim in 
1993 for, among other things, skin rash due to Agent Orange 
exposure.  By rating decision dated in February 1995, the RO 
denied the claim on the basis that his rash was not one of 
the skin conditions recognized to be the result of exposure 
to Agent Orange.  Because no appeal was taken, that decision 
became final one year later.  In July 1997, the veteran filed 
a claim for malignant melanoma due to Agent Orange exposure.  
The RO apparently considered this a new claim for entitlement 
to service connection and undertook de novo review of the 
claim.  The Board agrees with this analysis and will do 
likewise.

Finally, a videoconference hearing was held before a Member 
of the Board sitting in Washington, D.C., with the veteran in 
Jackson, Mississippi, in January 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3.  The veteran's currently diagnosed malignant melanoma is 
not recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam, nor is it shown to be 
etiologically or causally related to active duty service.  

4.  The symptoms of the veteran's PTSD are productive of 
occasional decrease in work efficiency, but no more.  


CONCLUSIONS OF LAW

1.  A claim for service connection for malignant melanoma, 
due to Agent Orange exposure is not well grounded.  38 
U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (1998).

2.  With resolution of doubt in the veteran's favor, the 
criteria for an evaluation of 30 percent, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 
DC 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Malignant Melanoma 
Due to Agent Orange Exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1998).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1998) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The first mention of skin cancer in the claims file is in a 
July 1997 hospitalization note, where a diagnosis of 
malignant melanoma, metastatic, was noted.  In a September 
1997 VA skin examination report, the veteran claimed that he 
had had skin problems for some time.  On his forearm he had 
actinic damage and actinic keratoses, which he stated had 
been there for 20-25 years.  He had a lesion above his right 
ear, which he indicated had been there for several years.  He 
also had problems with toenails thickening for 20-25 years 
and stucco keratoses on the sides of his feet for 20-25 
years.  

In a January 1999 hearing before the Board, the veteran 
testified that he was exposed to defoliants in Vietnam and 
now had skin rashes all over his feet and body.  He related 
that he was diagnosed with malignant melanoma in July 1997 
and had a family history of cancer but not this type.  He 
admitted that it was currently in remission but the doctors 
could not find the source and he did not know if or when it 
would ever return.  He also reported a large spot growing 
behind his right ear.  Upon further questioning, he admitted 
that the doctors had told him that his "skin cancer" had 
nothing to do with Agent Orange exposure but that he believed 
that they did not really know.  He also indicated that the 
doctors did not know what was growing behind his ear.

After a careful review of the file, the Board finds that 
there is no post service clinical evidence of a diagnosis 
consistent with Agent Orange exposure.  Significantly, the 
currently-diagnosed malignant melanoma, is not a disease 
which warrants service connection on a presumptive basis for 
exposure to Agent Orange.  38 C.F.R. § 3.309 (1998).  Because 
malignant melanoma is excluded from the diseases for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted, the claim must be denied as it is not 
well grounded.  See McCartt v. West, 12 Vet. App. 164 (1999).

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the skin disorder with any in-service occurrence or 
event.  Specifically, there was no mention of any skin cancer 
in service, nor has any medical examiner attributed the skin 
cancer to his active service, nor did they indicate evidence 
that it was of long standing duration.  Thus, a direct causal 
link between the veteran's skin cancer and exposure to Agent 
Orange or active duty service has not been demonstrated.  The 
Board has thoroughly reviewed the claims file and finds no 
evidence of any plausible claim, nor any claim for which 
entitlement is permitted under the law.

II.  Entitlement to an Evaluation in Excess of 10 Percent for 
PTSD

Initially, the Board finds that the veteran's claim for PTSD 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); that is, he has presented a 
claim that is plausible.  Further, he has not alleged nor 
does the evidence show that any records of probative value, 
which could be associated with the claims folder and that 
have not already been sought, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

Under current psychiatric regulations for PTSD (which where 
in effect at the time the veteran filed his claim), a 10 
percent evaluation may be assigned with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.  A 30 percent 
evaluation will be assigned for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran was hospitalized for the first time in July 1997 
for nightmares, problems with anger, difficulty maintaining 
employment, and flashbacks.  He had been married for 25 years 
and his wife had recently given him an ultimatum to get help 
or leave.  Mental status examination showed that he was 
alert, oriented, and in no apparent distress.  He was 
cooperative with normal psychomotor activity.  He had a 
pleasant mood and normal range, with appropriate affect.  
Speech was normal, he had no looseness of association or 
flight of ideas.  His immediate recall and retention were 
fine but his remote memory was decreased.  His concentration 
was fair, his insight, judgment, and abstraction were good.  
The final diagnoses included PTSD.  His global assessment of 
functioning (GAF) was reported at 58, with the highest for 
the year at 65.

In a September 1997 VA mental disorders examination report, 
the veteran reported that he was hospitalized in July 1997 
for nightmares, dreams, nervousness, and anger.  He 
complained of nightmares, dreams of Vietnam, flashbacks, 
auditory and visual hallucinations, ruminations about 
Vietnam, avoided war movies, disliked Asians, helicopter 
noises distressed him, sudden noises upset him, was nervous 
around guns, did not like crowds, sat with his back to the 
door, and did not like tree lines because for fear that 
others would jump out.  He had a remote history of homicidal 
and suicidal thoughts but denied attempts to harm himself or 
others and denied recent thoughts of either.  Appetite was 
variable, he had been married for 25 years, had three 
children, had two years of college, and was last employed by 
a security company in November 1993.  

Mental status examination showed that the veteran was well-
developed and well-nourished, appropriately dressed, 
adequately groomed, who exhibited no unusual motor activity.  
Speech was fluent without flight of ideas or looseness of 
associations.  Mood was anxious as was affect.  He denied 
hallucinations, expressed no identifiable delusions, denied 
homicidal or suicidal thoughts, was oriented to person, 
place, situation, and time.  Remote, recent and immediate 
recall were good.  He was estimated to be of average 
intelligence, judgment to avoid common danger was adequate, 
abstracting ability was adequate, and insight was fair.  An 
addendum note indicated that psychological testing failed to 
support a diagnosis of PTSD but that the history supplied by 
the veteran and mental status examination were consistent 
with PTSD.

At a hearing before the undersigned Member of the Board in 
January 1999, the veteran contended that he was entitled to a 
minimum of 70 percent for his PTSD disability.  He testified 
that he did not know that he had PTSD when he was first 
discharged from service, although loud noises set him off, 
and he had dreams and nightmares.  He indicated that he was 
hospitalized in July 1997 for PTSD and was retired and had 
not held a job in three years.  He reported problems with 
authority figures, run-ins with the law, had been separated 
from his wife on several occasions, had no hobbies, sat in a 
back corner booth in restaurants, had nightly nightmares, and 
had thought about suicide.  Upon further questioning, he 
reflected that he was receiving social security benefits, and 
was treated every other month with counseling.  He stated 
that he quit his job and could probably get it back but was 
being treated for skin cancer.  He reflected that his 
nightmares were worse, he had started to drink, was more 
irritable, and felt like a zombie on the medication.  He did 
not like crowds or noise and did not go to the movies.  

The veteran's wife testified that he had been mentally 
abusive toward her since their marriage but had never hit her 
much.  She reported that it had affected their children and 
he had a lot of rage and had recently hit her.  She indicated 
that he had nightmares, hit her in his sleep, did not sleep 
most nights, did not go places with her, and sat at home.  
She stated that his behavior had been bad their entire 
marriage but worse the last 5-10 years.  She stressed that if 
he did not get some kind of help, she could not take much 
more.

Written evidence submitted at the hearing from the veteran's 
family, including his son, daughter, mother, and uncle, 
contend, in essence, that the veteran was mild tempered, good 
natured, and responsible prior to entering into service but 
is now, among other things, difficult to be around, moody, 
angry, exhibits rage toward the family, is unable to perform 
simple tasks, loses control, is unable to hold steady work, 
and is easily agitated.

After reviewing the applicable rating criteria then in 
effect, and the reported objective findings and subjective 
complaints, the Board is of the opinion that a 30 percent 
evaluation for PTSD is warranted.  Specifically, a 30 percent 
evaluation is available with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss.  In this case, the veteran has consistently 
reported nightmares, problems with anger, range, and 
difficulty working.  However, he has also been shown to be 
generally functioning satisfactorily as evidenced by his 
ability to take care of his daily basic needs, ability to get 
to doctors appointments when scheduled, and the on-going 
relationship with wife and family, although strained at 
times.  A 30 percent evaluation is further supported by the 
most recent GAF of 58.  A GAF in the 51-60 range is 
indicative of moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  

However, no more than a 30 percent evaluation for PTSD is 
currently warranted.  Specifically, a 50 percent evaluation 
requires impairment as evidenced by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  In this case, the veteran has always been 
reported as alert and oriented.  In his July 1997 
hospitalization, he was noted to be cooperative, pleasant, 
with good insight, judgment, and abstraction.  Concentration 
was fair, but not impaired, and he had no looseness of 
association or flight of ideas.  Although his remote memory 
was decreased, immediate recall and retention were fine.  
There was no evidence of delusions, paranoia, or 
hallucinations and no reported episodes of panic attacks.  
Thus, there is no evidence that a 50 percent evaluation is 
currently warranted for PTSD.

The Board has considered the veteran's sworn testimony and 
written statements and his wife's and family's statements 
that his PTSD is worse than currently evaluated.  Although 
their statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

Entitlement to service connection for malignant melanoma due 
to Agent Orange exposure is denied on the basis that the 
claim is not well grounded.

A 30 percent disability evaluation, but no more, for PTSD is 
granted subject to the law and regulations governing the 
award of monetary benefits. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

